



Exhibit 10.7.5
INTEL CORPORATION
2006 STOCK PURCHASE PLAN


Section 1.    PURPOSE
The purpose of the Plan is to provide an opportunity for Employees of Intel
Corporation, a Delaware corporation (“Intel”) and its Participating Subsidiaries
(collectively Intel and its Participating Subsidiaries shall be referred to as
the “Company”), to purchase Common Stock of Intel and thereby to have an
additional incentive to contribute to the prosperity of the Company. It is the
intention of the Company that the Plan (excluding any sub-plans thereof except
as expressly provided in the terms of such sub-plan) qualify as an “Employee
Stock Purchase Plan” under Section 423 of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), and the Plan shall be administered in accordance
with this intent. In addition, the Plan authorizes the grant of options pursuant
to sub-plans or special rules adopted by the Committee designed to achieve
desired tax or other objectives in particular locations outside of the United
States or to achieve other business objectives in the determination of the
Committee, which sub-plans shall not be required to comply with the requirements
of Section 423 of the Code or all of the specific provisions of the Plan,
including but not limited to terms relating to eligibility, Subscription Periods
or Purchase Price.
Section 2.    DEFINITIONS
(a)
“Applicable Law” shall mean the legal requirements relating to the
administration of an employee stock purchase plan under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
stock exchange rules or regulations and the applicable laws of any other country
or jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.

(b)
“Board” shall mean the Board of Directors of Intel.

(c)
“Code” shall mean the Internal Revenue Code of 1986, as such is amended from
time to time, and any reference to a section of the Code shall include any
successor provision of the Code.

(d)
“Commencement Date” shall mean the last Trading Day prior to February 1 for the
Subscription Period commencing on February 20 and the last Trading Day prior to
August 1 for the Subscription Period commencing on August 20.

(e)
“Committee” shall mean the Compensation Committee of the Board or the
subcommittee, officer or officers designated by the Compensation Committee in
accordance with Section 15 of the Plan (to the extent of the duties and
responsibilities delegated by the Compensation Committee of the Board).

(f)
“Common Stock” shall mean the common stock of Intel, par value $.001 per share,
or any securities into which such Common Stock may be converted.

(g)
“Compensation” shall mean the total compensation paid by the Company to an
Employee with respect to a Subscription Period, including salary, commissions,
overtime, shift differentials, payouts from Intel's Quarterly Profit Bonus
Program (QPB), payouts from the Annual Performance Bonus (APB) program, and all
or any portion of any item of compensation considered by the Company to be part
of the Employee's regular earnings, but excluding items not considered by the
Company to be part of the Employee's regular earnings. Items excluded from the
definition of “Compensation” include but are not limited to such items as
relocation bonuses, expense reimbursements, certain bonuses paid in connection
with mergers and acquisitions, author incentives, recruitment and referral
bonuses, foreign service premiums, differentials and allowances, imputed income
pursuant to Section 79 of the Code, income realized as a result of participation
in any stock option, restricted stock, restricted stock unit, stock purchase or
similar equity plan maintained by Intel or a Participating Subsidiary, and
tuition and other reimbursements. The Committee shall have the authority to
determine and approve all forms of pay to be included in the definition of
Compensation and may change the definition on a prospective basis.

(h)
“Effective Date” shall mean July 31, 2006.

(i)
“Employee” shall mean an individual classified as an employee (within the
meaning of Code Section 3401(c) and the regulations thereunder) by Intel or a
Participating Subsidiary on Intel’s or such Participating Subsidiary’s payroll
records during the relevant participation period. Individuals classified as
independent contractors, consultants, advisers, or members of the Board are not
considered “Employees.”

(j)
“Enrollment Period” shall mean, with respect to a given Subscription Period,
that period beginning on the first (1st) day of January and July and ending on
the thirty-first (31st) day of January and July during which Employees may elect
to participate in order to purchase Common Stock at the end of that Subscription
Period






--------------------------------------------------------------------------------





in accordance with the terms of this Plan. The duration and timing of Enrollment
Periods may be changed or modified by the Committee.
(k)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any reference to a section of the Exchange Act shall include
any successor provision of the Exchange Act.

(l)
“Market Value” on a given date of determination (e.g., a Commencement Date or
Purchase Date, as appropriate) shall mean the value of Common Stock determined
as follows: (i) if the Common Stock is listed on any established stock exchange
(not including an automated quotation system), its Market Value shall be the
closing sales price for a share of the Common Stock (or the closing bid, if no
sales were reported) on the date of determination as quoted on such exchange on
which the Common Stock has the highest average trading volume, as reported in
The Wall Street Journal or such other source as the Committee deems reliable, or
(ii) if the Common Stock is listed on a national market system and the highest
average trading volume of the Common Stock occurs through that system, its
Market Value shall be the average of the high and the low selling prices
reported on the date of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable, or (iii) if the Common Stock
is regularly quoted by a recognized securities dealer but selling prices are not
reported, its Market Value shall be the average of the mean of the closing bid
and asked prices for the Common Stock on the date of such determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable, or, (iv) in the absence of an established market for the Common Stock,
the Market Value thereof shall be determined in good faith by the Board.

(m)
“Offering Price” shall mean the Market Value of a share of Common Stock on the
Commencement Date for a given Subscription Period.

(n)
“Participant” shall mean a participant in the Plan as described in Section 5 of
the Plan.

(o)
“Participating Subsidiary” shall mean a Subsidiary that has been designated by
the Committee in its sole discretion as eligible to participate in the Plan with
respect to its Employees.

(p)
“Plan” shall mean this 2006 Stock Purchase Plan, including any sub-plans or
appendices hereto.

(q)
“Purchase Date” shall mean the last Trading Day of each Subscription Period.

(r)
“Purchase Price” shall have the meaning set out in Section 8(b).

(s)
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended from
time to time, and any reference to a section of the Securities Act shall include
any successor provision of the Securities Act.

(t)
“Stockholder” shall mean a record holder of shares entitled to vote such shares
of Common Stock under Intel's by-laws.

(u)
“Subscription Period” shall mean a period of approximately six (6) months at the
end of which an option granted pursuant to the Plan shall be exercised. The Plan
shall be implemented by a series of Subscription Periods of approximately six
(6) months duration, with new Subscription Periods commencing on each February
20 and August 20 occurring on or after the Effective Date and ending on the last
Trading Day in the six (6) month period ending on the following August 19 and
February 19, respectively. The duration and timing of Subscription Periods may
be changed or modified by the Committee.

(v)
“Subsidiary” shall mean any entity treated as a corporation (other than Intel)
in an unbroken chain of corporations beginning with Intel, within the meaning of
Code Section 424(f), whether or not such corporation now exists or is hereafter
organized or acquired by Intel or a Subsidiary.

(w)
“Trading Day” shall mean a day on which U.S. national stock exchanges and the
NASDAQ National Market System are open for trading and the Common Stock is being
publicly traded on one or more of such markets.

Section 3.    ELIGIBILITY
(a)
Any Employee employed by Intel or by any Participating Subsidiary on a
Commencement Date shall be eligible to participate in the Plan with respect to
the Subscription Period first following such Commencement Date, provided that
the Committee may establish administrative rules requiring that employment
commence some minimum period (not to exceed 30 days) prior to a Commencement
Date to be eligible to participate with respect to such Subscription Period. The
Committee may also determine that a designated group of highly compensated
Employees is ineligible to participate in the Plan so long as the excluded
category fits within the definition of “highly compensated employee” in Code
Section 414(q).

(b)
No Employee may participate in the Plan if immediately after an option is
granted the Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of Common Stock, including Common Stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by Intel or its Subsidiaries, possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of Intel or of any of its Subsidiaries. All Employees who participate
in the Plan shall have the same rights and privileges under the Plan, except for
differences that may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided that individuals participating in a sub-plan adopted
pursuant to Section 17 which is not designed to qualify under Code section 423
need not have






--------------------------------------------------------------------------------





the same rights and privileges as Employees participating in the Code section
423 Plan. No Employee may participate in more than one Subscription Period at a
time.
Section 4.    SUBSCRIPTION PERIODS
The Plan shall generally be implemented by a series of six (6) month
Subscription Periods with new Subscription Periods commencing on each February
20 and August 20 and ending on the last Trading Day in the six (6) month periods
ending on the following August 19 and February 19, respectively, or on such
other date as the Committee shall determine, and continuing thereafter until the
Plan is terminated pursuant to Section 14 hereof. The first Subscription Period
shall commence on August 21, 2006 and shall end on the last Trading Day on or
before February 19, 2007. The Committee shall have the authority to change the
frequency and/or duration of Subscription Periods (including the commencement
dates thereof) with respect to future Subscription Periods if such change is
announced at least thirty (30) days prior to the scheduled occurrence of the
first Commencement Date to be affected thereafter.
Section 5.    PARTICIPATION
(a)
An Employee who is eligible to participate in the Plan in accordance with its
terms on a Commencement Date shall automatically receive an option in accordance
with Section 8(a) and may become a Participant by completing and submitting, on
or before the date prescribed by the Committee with respect to a given
Subscription Period, a completed payroll deduction authorization and Plan
enrollment form provided by Intel or its Participating Subsidiaries or by
following an electronic or other enrollment process as prescribed by the
Committee. An eligible Employee may authorize payroll deductions at the rate of
any whole percentage of the Employee’s Compensation, not to be less than two
percent (2%) and not to exceed five percent (5%) of the Employee’s Compensation
(or such other percentages as the Committee may establish from time to time
before a Commencement Date) of such Employee’s Compensation on each payday
during the Subscription Period. All payroll deductions will be held in a general
corporate account or a trust account. No interest shall be paid or credited to
the Participant with respect to such payroll deductions. Intel shall maintain or
cause to be maintained a separate bookkeeping account for each Participant under
the Plan and the amount of each Participant’s payroll deductions shall be
credited to such account. A Participant may not make any additional payments
into such account, unless payroll deductions are prohibited under Applicable
Law, in which case the provisions of Section 5(b) of the Plan shall apply.

(b)
Notwithstanding any other provisions of the Plan to the contrary, in locations
where local law prohibits payroll deductions, an eligible Employee may elect to
participate through contributions to his or her account under the Plan in a form
acceptable to the Committee. In such event, any such Employees shall be deemed
to be participating in a sub-plan, unless the Committee otherwise expressly
provides that such Employees shall be treated as participating in the Plan. All
such contributions will be held in a general corporate account or a trust
account. No interest shall be paid or credited to the Participant with respect
to such contributions.

(c)
Under procedures and at times established by the Committee, a Participant may
withdraw from the Plan during a Subscription Period, by completing and filing a
new payroll deduction authorization and Plan enrollment form with the Company or
by following electronic or other procedures prescribed by the Committee. If a
Participant withdraws from the Plan during a Subscription Period, his or her
accumulated payroll deductions will be refunded to the Participant without
interest, his or her right to participate in the current Subscription Period
will be automatically terminated and no further payroll deductions for the
purchase of Common Stock will be made during the Subscription Period. Any
Participant who wishes to withdraw from the Plan during a Subscription Period,
must complete the withdrawal procedures prescribed by the Committee before the
last forty-eight (48) hours of such Subscription Period, subject to any changes
to the rules established by the Committee pertaining to the timing of
withdrawals, limiting the frequency with which Participants may withdraw and
re-enroll in the Plan and may impose a waiting period on Participants wishing to
re-enroll following withdrawal.

(d)
A Participant may not increase his or her rate of contribution through payroll
deductions or otherwise during a given Subscription Period. A Participant may
decrease his or her rate of contribution through payroll deductions one time
only during a given Subscription Period and only during an open enrollment
period or such other times specified by the Committee by filing a new payroll
deduction authorization and Plan enrollment form or by following electronic or
other procedures prescribed by the Committee. If a Participant has not followed
such procedures to change the rate of contribution, the rate of contribution
shall continue at the originally elected rate throughout the Subscription Period
and future Subscription Periods; unless the Committee reduces the maximum rate
of contribution provided in Section 5(a) and a Participant’s rate of
contribution exceeds the reduced maximum rate of contribution, in which case the
rate of contribution shall continue at the reduced maximum rate of contribution.
Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code for a given calendar year, the Committee may reduce a
Participant’s payroll deductions to zero percent (0%) at any time during a
Subscription Period scheduled to






--------------------------------------------------------------------------------





end during such calendar year. Payroll deductions shall re-commence at the rate
provided in such Participant’s enrollment form at the beginning of the first
Subscription Period which is scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 5(c).
Section 6.
TERMINATION OF EMPLOYMENT

In the event any Participant terminates employment with Intel and its
Participating Subsidiaries for any reason (including death) prior to the
expiration of a Subscription Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest. Whether a termination of employment has occurred shall
be determined by the Committee. If a Participant’s termination of employment
occurs within a certain period of time as specified by the Committee (not to
exceed 30 days) prior to the Purchase Date of the Subscription Period then in
progress, his or her option for the purchase of shares of Common Stock will be
exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by the Company. Following the purchase of shares
on such Purchase Date, the Participant’s participation in the Plan shall
terminate and all amounts credited to the Participant’s account shall be paid to
the Participant or, in the case of death, to the Participant’s heirs or estate,
without interest. The Committee may also establish rules regarding when leaves
of absence or changes of employment status will be considered to be a
termination of employment, including rules regarding transfer of employment
among Participating Subsidiaries, Subsidiaries and Intel, and the Committee may
establish termination-of-employment procedures for this Plan that are
independent of similar rules established under other benefit plans of Intel and
its Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.
Section 7.    STOCK
Subject to adjustment as set forth in Section 11, the maximum number of shares
of Common Stock which may be issued pursuant to the Plan shall be three hundred
seventy-three million (373,000,000) shares. Notwithstanding the above, subject
to adjustment as set forth in Section 11, the maximum number of shares that may
be purchased by any Employee in a given Subscription Period shall be seventy two
thousand (72,000) shares of Common Stock. If, on a given Purchase Date, the
number of shares with respect to which options are to be exercised exceeds
either maximum, the Committee shall make, as applicable, such adjustment or pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.
Section 8.    OFFERING
(a)
On the Commencement Date relating to each Subscription Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5(a), shall be granted an option to purchase that number of whole shares
of Common Stock (as adjusted as set forth in Section 11) not to exceed seventy
two thousand (72,000) shares (or such lower number of shares as determined by
the Committee), which may be purchased with the payroll deductions accumulated
on behalf of such Employee during each Subscription Period at the purchase price
specified in Section 8(b) below, subject to the additional limitation that no
Employee participating in the Plan shall be granted an option to purchase Common
Stock under the Plan if such option would permit his or her rights to purchase
stock under all employee stock purchase plans (described in Section 423 of the
Code) of Intel and its Subsidiaries to accrue at a rate which exceeds U.S.
twenty-five thousand dollars (U.S. $25,000) of the Market Value of such Common
Stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time. For purposes of the Plan, an
option is “granted” on a Participant’s Commencement Date. An option will expire
upon the earliest to occur of (i) the termination of a Participant’s
participation in the Plan or such Subscription Period (ii) the beginning of a
subsequent Subscription Period in which such Participant is participating; or
(iii) the termination of the Subscription Period. This Section 8(a) shall be
interpreted so as to comply with Code Section 423(b)(8).

(b)
The Purchase Price under each option shall be with respect to a Subscription
Period the lower of (i) a percentage (not less than eighty-five percent (85%))
established by the Committee (“Designated Percentage”) of the Offering Price, or
(ii) the Designated Percentage of the Market Value of a share of Common Stock on
the Purchase Date on which the Common Stock is purchased; provided that the
Purchase Price may be adjusted by the Committee pursuant to Sections 11 or 12 in
accordance with Section 424(a) of the Code. The Committee may change the
Designated Percentage with respect to any future Subscription Period, but not to
below eighty-five percent (85%), and the Committee may determine with respect to
any prospective Subscription Period that the option price shall be the
Designated Percentage of the Market Value of a share of the Common Stock on the
Purchase Date.






--------------------------------------------------------------------------------





Section 9.    PURCHASE OF STOCK
Unless a Participant withdraws from the Plan as provided in Section 5(c) or
except as provided in Sections 7, 12 or 14(b), upon the expiration of each
Subscription Period, a Participant’s option shall be exercised automatically for
the purchase of that number of whole shares of Common Stock which the
accumulated payroll deductions credited to the Participant’s account at that
time shall purchase at the applicable price specified in Section 8(b).
Notwithstanding the foregoing, Intel or its Participating Subsidiary may make
such provisions and take such action as it deems necessary or appropriate for
the withholding of taxes and/or social insurance which Intel or its
Participating Subsidiary determines is required by Applicable Law. Each
Participant, however, shall be responsible for payment of all individual tax
liabilities arising under the Plan. The shares of Common Stock purchased upon
exercise of an option hereunder shall be considered for tax purposes to be sold
to the Participant on the Purchase Date. During his or her lifetime, a
Participant’s option to purchase shares of Common Stock hereunder is exercisable
only by him or her.
Section 10.    PAYMENT AND DELIVERY
As soon as practicable after the exercise of an option, Intel shall deliver or
cause to have delivered to the Participant a record of the Common Stock
purchased and the balance of any amount of payroll deductions credited to the
Participant’s account not used for the purchase, except as specified below. The
Committee may permit or require that shares be deposited directly with a broker
designated by the Committee or to a designated agent of the Company, and the
Committee may utilize electronic or automated methods of share transfer. The
Committee may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares. Intel or its
Participating Subsidiary shall retain the amount of payroll deductions used to
purchase Common Stock as full payment for the Common Stock and the Common Stock
shall then be fully paid and non-assessable. No Participant shall have any
voting, dividend, or other Stockholder rights with respect to shares subject to
any option granted under the Plan until the shares subject to the option have
been purchased and delivered to the Participant as provided in this Section 10.
The Committee may in its discretion direct Intel to retain in a Participant’s
account for the subsequent Subscription Period any payroll deductions which are
not sufficient to purchase a whole share of Common Stock or to return such
amount to the Participant. Any other amounts left over in a Participant’s
account after a Purchase Date shall be returned to the Participant without
interest.
Section 11.    RECAPITALIZATION
Subject to any required action by the Stockholders of Intel, if there is any
change in the outstanding shares of Common Stock because of a merger,
consolidation, spin-off, reorganization, recapitalization, dividend in property
other than cash, stock split, reverse stock split, stock dividend, liquidating
dividend, combination or reclassification of the Common Stock (including any
such change in the number of shares of Common Stock effected in connection with
a change in domicile of Intel), or any similar equity restructuring transaction
(as that term is used in Accounting Standards Codification 718), the number of
securities covered by each option under the Plan which has not yet been
exercised and the number of securities which have been authorized and remain
available for issuance under the Plan, as well as the maximum number of
securities which may be purchased by a Participant in a Subscription Period, and
the price per share covered by each option under the Plan which has not yet been
exercised, shall be equitably adjusted by the Board, and the Board shall take
any further actions which may be necessary or appropriate under the
circumstances. The Board’s determinations under this Section 11 shall be
conclusive and binding on all parties.
Section 12.    MERGER, LIQUIDATION, OTHER CORPORATE TRANSACTIONS
(a)
In the event of the proposed liquidation or dissolution of Intel, the
Subscription Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.

(b)
In the event of a proposed sale of all or substantially all of the assets of
Intel, or the merger or consolidation or similar combination of Intel with or
into another entity, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor entity, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation, combination or sale shall be treated as a Purchase Date, and all
outstanding options shall be exercised on such date, (3) all outstanding options
shall terminate and the accumulated payroll deductions will be refunded without
interest to the Participants, or (4) outstanding options shall continue
unchanged.






--------------------------------------------------------------------------------





Section 13.    TRANSFERABILITY
Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive shares of Common Stock under the
Plan may be voluntarily or involuntarily assigned, transferred, pledged, or
otherwise disposed of in any way, and any attempted assignment, transfer,
pledge, or other disposition shall be null and void and without effect. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interests under the Plan, other than as permitted by the Code,
such act shall be treated as an election by the Participant to discontinue
participation in the Plan pursuant to Section 5(c).
Section 14.    AMENDMENT OR TERMINATION OF THE PLAN
(a)
The Plan shall continue from the Effective Date until August 31, 2021, unless it
is terminated in accordance with Section 14(b).

(b)
The Board may, in its sole discretion, insofar as permitted by law, terminate or
suspend the Plan, or revise or amend it in any respect whatsoever, and the
Committee may revise or amend the Plan consistent with the exercise of its
duties and responsibilities as set forth in the Plan or any delegation under the
Plan, except that, without approval of the Stockholders, no such revision or
amendment shall increase the number of shares subject to the Plan, other than an
adjustment under Section 11 of the Plan, or make other changes for which
Stockholder approval is required under Applicable Law. Upon a termination or
suspension of the Plan, the Board may in its discretion (i) return without
interest, the payroll deductions credited to Participants’ accounts to such
Participants or (ii) set an earlier Purchase Date with respect to a Subscription
Period then in progress.

Section 15.    ADMINISTRATION
(a)
The Board has appointed the Compensation Committee of the Board to administer
the Plan (the “Committee”), who will serve for such period of time as the Board
may specify and whom the Board may remove at any time. The Committee will have
the authority and responsibility for the day-to-day administration of the Plan,
the authority and responsibility specifically provided in this Plan and any
additional duty, responsibility and authority delegated to the Committee by the
Board, which may include any of the functions assigned to the Board in this
Plan. The Committee may delegate to a sub-committee or to an officer or officers
of Intel the day-to-day administration of the Plan. The Committee shall have
full power and authority to adopt, amend and rescind any rules and regulations
which it deems desirable and appropriate for the proper administration of the
Plan, to construe and interpret the provisions and supervise the administration
of the Plan, to make factual determinations relevant to Plan entitlements and to
take all action in connection with administration of the Plan as it deems
necessary or advisable, consistent with the delegation from the Board. Decisions
of the Committee shall be final and binding upon all Participants. Any decision
reduced to writing and signed by all of the members of the Committee shall be
fully effective as if it had been made at a meeting of the Committee duly held.
The Company shall pay all expenses incurred in the administration of the Plan.

(b)
In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Company, members of the Board and
of the Committee shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted under the Plan, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.

Section 16.    COMMITTEE RULES FOR FOREIGN JURISDICTIONS
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, data privacy security, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected





--------------------------------------------------------------------------------





by such varying provisions shall be deemed to be participating under a sub-plan
and not in the Plan. The Committee may also adopt sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code section 423 and shall be deemed to be outside the
scope of Code section 423 unless the terms of the sub-plan provide to the
contrary. The rules of such sub-plans may take precedence over other provisions
of this Plan, with the exception of Section 7, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. The Committee shall not be required to obtain the
approval of the Stockholders prior to the adoption, amendment or termination of
any sub-plan unless required by the laws of the foreign jurisdiction in which
Employees participating in the sub-plan are located.
Section 17.    SECURITIES LAWS REQUIREMENTS
(a)
No option granted under the Plan may be exercised to any extent unless the
shares to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for the Company with
respect to such compliance. If on a Purchase Date in any Subscription Period
hereunder, the Plan is not so registered or in such compliance, options granted
under the Plan which are not in material compliance shall not be exercised on
such Purchase Date, and the Purchase Date shall be delayed until the Plan is
subject to such an effective registration statement and such compliance, except
that the Purchase Date shall not be delayed more than twelve (12) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Commencement Date relating to such Subscription Period. If, on the Purchase Date
of any offering hereunder, as delayed to the maximum extent permissible, the
Plan is not registered and in such compliance, options granted under the Plan
which are not in material compliance shall not be exercised and all payroll
deductions accumulated during the Subscription Period (reduced to the extent, if
any, that such deductions have been used to acquire shares of Common Stock)
shall be returned to the Participants, without interest. The provisions of this
Section 17 shall comply with the requirements of Section 423(b)(5) of the Code
to the extent applicable.

(b)
As a condition to the exercise of an option, Intel may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
Intel, such a representation is required by any of the aforementioned applicable
provisions of law.

Section 18.    GOVERNMENTAL REGULATIONS
This Plan and Intel's obligation to sell and deliver shares of its stock under
the Plan shall be subject to the approval of any governmental authority required
in connection with the Plan or the authorization, issuance, sale, or delivery of
stock hereunder.
Section 19.    NO ENLARGEMENT OF EMPLOYEE RIGHTS
Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of Intel or any
Participating Subsidiary or to interfere with the right of Intel or
Participating Subsidiary to discharge any Employee or other individual at any
time, for any reason or no reason, with or without notice.
Section 20.    GOVERNING LAW
This Plan shall be governed by applicable laws of the State of Delaware and
applicable federal law.
Section 21.    EFFECTIVE DATE
This Plan shall be effective on the Effective Date, subject to approval of the
Stockholders of Intel within twelve (12) months before or after its date of
adoption by the Board.
Section 22.    REPORTS
Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be made available to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.





--------------------------------------------------------------------------------





Section 23.    DESIGNATION OF BENEFICIARY FOR OWNED SHARES
With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by Intel or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of a Subscription Period but prior to delivery to
him or her of such shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to the Purchase Date of a Subscription Period. If a Participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective, to the extent required by local
law. The Participant (and if required under the preceding sentence, his or her
spouse) may change such designation of beneficiary at any time by written
notice. Subject to local legal requirements, in the event of a Participant’s
death, Intel or its assignee shall deliver any shares of Common Stock and/or
cash to the designated beneficiary. Subject to local law, in the event of the
death of a Participant and in the absence of a beneficiary validly designated
who is living at the time of such Participant’s death, Intel shall deliver such
shares of Common Stock and/or cash to the executor or administrator of the
estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of Intel), Intel in its sole discretion, may deliver
(or cause its assignee to deliver) such shares of Common Stock and/or cash to
the spouse, or to any one or more dependents or relatives of the Participant, or
if no spouse, dependent or relative is known to Intel, then to such other person
as Intel may determine. The provisions of this Section 23 shall in no event
require Intel to violate local law, and Intel shall be entitled to take whatever
action it reasonably concludes is desirable or appropriate in order to transfer
the assets allocated to a deceased Participant’s account in compliance with
local law.
Section 24.    ADDITIONAL RESTRICTIONS OF RULE 16b-3.
The terms and conditions of options granted hereunder to, and the purchase of
shares of Common Stock by, persons subject to Section 16 of the Exchange Act
shall comply with the applicable provisions of Rule 16b-3. This Plan shall be
deemed to contain, and such options shall contain, and the shares of Common
Stock issued upon exercise thereof shall be subject to, such additional
conditions and restrictions, if any, as may be required by Rule 16b-3 to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.
Section 25.    NOTICES


All notices or other communications by a Participant to Intel or the Committee
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by Intel or the Committee at the location,
or by the person, designated by Intel for the receipt thereof.











